         Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
GABRIELLE PRITCHETT,                        :    Civil No. 1:19-CV-01493
                                            :
              Plaintiff,                    :
                                            :
              v.                            :
                                            :
ALTERNATIVE BEARINGS                        :
CORPORATION and THOMAS G.                   :
MALLOY,                                     :
                                            :
              Defendant.                    :    Judge Sylvia H. Rambo



                               MEMORANDUM

        Before the court is Plaintiff Gabrielle Pritchett’s motion for reconsideration

or certification for interlocutory appeal of the court’s June 2, 2020 order. (Doc. 33.)

For the reasons set forth below, the motion will be denied.

   I.      BACKGROUND

        This action arises from Ms. Pritchett’s allegation that her former employer

Defendant Alternative Bearings (“ABC”) and its president Defendant Thomas G.

Malloy owe her around $80,000 in unpaid wages and commissions. (Doc. 13.) In

October 2019, ABC and Mr. Malloy filed motions to dismiss for lack of personal

jurisdiction, failure to state a claim, and to transfer venue to the Northern District of

Illinois. (Docs. 15, 17.) By memorandum and order dated June 2, 2020, the court



                                           1
          Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 2 of 9




granted the motions in part and transferred the action to the Northern District of

Illinois. (Docs. 31, 32.)

         On June 16, 2020, Ms. Pritchett filed a motion for reconsideration or

alternatively certification for interlocutory appeal of the June 2, 2020 decision.

(Docs. 33, 34.) Mr. Malloy and ABC responded in opposition. (Doc. 35.) The matter

is thus ripe for review.

   II.      STANDARD OF REVIEW

         A motion for reconsideration may be granted if the movant establishes (1)

there has been an intervening change in controlling law; (2) new evidence has

become available since the court decided the motion; or (3) the need to correct a

clear error of law or fact or to prevent manifest injustice. Schumann v. Astrazeneca

Pharm., 769 F.3d 837, 848-49 (3d Cir. 2014) (citing Max’s Seafood Café ex rel. Lou-

Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). The purpose of a motion

for reconsideration “is to correct manifest errors of law or fact or to present newly

discovered evidence,” Harsco Corp. v. Ziotnicki, 779 F.2d 906, 909 (3d Cir. 1985),

and not “to raise new arguments that could have been raised before the issuance of

the order in question.” Qazizadeh v. Pinnacle Health Sys., 214 F. Supp. 3d 292, 296

(M.D. Pa. 2016).

         Under 28 U.S.C. § 1292(b), the district court may certify a non-final order for

interlocutory appeal if the order involves a controlling question of law for which


                                            2
          Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 3 of 9




there is a substantial ground for difference of opinion and an immediate appeal may

materially advance the ultimate termination of the litigation. See J.B. ex rel.

Benjamin v. Fassnacht, 801 F.3d 336, 339 n.8 (3d Cir. 2015). “The certification

decision rests with the discretion of the district court, and the court may decline to

certify an order even if the parties have satisfied all elements enumerated in the

statute.” In re Chocolate Confectionary Antitrust Litig., 607 F. Supp. 2d 701, 704

(M.D. Pa. 2009) (citing Knipe v. SmithKline Beecham, 583 F. Supp. 2d 553, 599

(E.D.Pa. 2008); L.R. v. Manheim Twp. Sch. Dist., 540 F. Supp. 2d 603, 608 (E.D.Pa.

2008)).

   III.    DISCUSSION

      As an initial matter, the court has jurisdiction over Ms. Pritchett’s motion

despite the prior transfer order. A transferor court loses jurisdiction and authority to

review a transfer order only after the transferee court “proceeds” with the case. In re

McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d 48, 55–56 (3d Cir. 2018). The

term “proceeds” is interpreted as requiring “more than, for example, the mere entry

of a schedule order.” Id. The transferor court also generally retains jurisdiction where

the party seeking review acts with sufficient dispatch. Id. Here, the transferee court

has not “proceeded” with the case in a way that would strip this court of jurisdiction.

The only actions taken by the judge in the Northern District of Illinois have been to

order a status report and then to stay proceedings pending the resolution of the


                                           3
          Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 4 of 9




motion before this court. (See ABC v. Pritchett, Case No. 1:20-cv-03262, Docs. 37,

45 (N.D. Ill.).) Ms. Pritchett also acted with sufficient dispatch by filing her motion

within fourteen days of the underlying order. The court therefore has jurisdiction to

decide the matter.

      Turning to the substance of her motion, Ms. Pritchett initially argues that

reconsideration or certification is warranted because the court’s transfer decision

improperly relied on and cited two paragraphs from Mr. Malloy’s reply declaration.

While it is true that a court should not rely on new arguments and evidence raised

on reply, see Alston v. Forsyth, 379 F. App’x 126, 129 (3d Cir. 2010), the court’s

reliance on the paragraphs was neither error nor material to the outcome of the

motion.

      The first citation to the reply declaration was not error because the statements

relied upon, which expressed the Defendants’ intention to call a representative from

a company named Blackline, clarified a prior representation in the Defendants’

moving papers that they planned to call five unnamed witnesses at trial, and

responded to Ms. Pritchett’s opposition argument that they failed to provide a list of

their witnesses or an affidavit regarding the materiality of potential testimony. (See

Doc. 21, pp. 16-17.) It was not improper for the court to consider the declaration

statements in that context. See Defillipis v. Dell Fin. Servs., No. 3:14-CV-00115,

2016 WL 394003, at *7 (M.D. Pa. Jan. 29, 2016) (finding it proper for the court to


                                          4
           Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 5 of 9




consider records attached to reply brief that clarified prior evidence, fell within the

scope of the initial motion and moving brief, and responded to the other party’s

opposition brief). In addition, even assuming error, the court’s reliance on the reply

declaration had zero effect on its relevant finding that the private interest factor at

issue was neutral, let alone any effect on the actual outcome of the motion. (See Doc.

31, p. 22 (finding the factor concerned with the convenience of the witnesses neutral

because no party “argue[d] that any…witnesses may be unavailable for trial in either

fora”).)

      The court’s second citation to the reply declaration is also not a basis for

reconsideration or certification since it was accompanied by a citation to Mr.

Malloy’s moving declaration that contained precisely the same information only

worded differently. (Compare Doc. 18-2, ¶ 26, with Doc. 25-2, ¶ 6.) The court

therefore did not “rely upon…new information,” Alston, 379 F. Appx. at 129, in

granting the motion. As such, Ms. Pritchett fails to show that the court’s reliance on

two paragraphs of the reply declaration presented a clear error of law, were

manifestly unjust, or involved a controlling question of law as to which there is

substantial ground for difference of opinion.

      Ms. Pritchett also contends that reconsideration or certification is necessary

because the court “did not resolve all factual disputes and draw all reasonable

inferences” in her favor. (Doc. 34, p. 8.) Ms. Pritchett takes specific issue with the


                                          5
        Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 6 of 9




court’s choice of law discussion and its conclusion that her employment agreement

was likely governed by Illinois law rather than Pennsylvania law, and particularly

the court’s finding that the agreement was negotiated and executed in Illinois. (See

Doc. 31, p. 20.) According to Ms. Pritchett, this finding failed to accept as true her

statements that she remotely negotiated and signed the agreement when she was in

California. Ms. Pritchett is mistaken though, because the court did accept as true her

averments that she signed and remotely negotiated the agreement from California,

but it also simultaneously drew a reasonable inference from the record that Mr.

Malloy remotely negotiated and signed the agreement from Illinois. (See Doc. 18-2,

¶ 9 (“When Plaintiff was hired to work for ABC, she was living in California and

had contacted ABC and me in Illinois about an available position at ABC.”).) In fact,

Ms. Pritchett’s opposition brief conceded that Mr. Malloy negotiated from Illinois.

(See Doc. 21, p. 19 n. 6 (“[T]he contract negotiations took place in California and

Illinois.”).) Presented then with a contract that was negotiated and signed in both

Illinois and California, and having no party argue that California law applies, the

court concluded the choice of law factor concerned with where the contract was

negotiated and executed favored applying Illinois law rather than Pennsylvania law.




                                          6
         Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 7 of 9




Ms. Pritchett’s motion provides no reason to second guess that determination or

otherwise conclude that it serves as a valid basis for reconsideration or certification.1

       Ms. Pritchett further argues that reconsideration or certification is warranted

based on newly discovered evidence. According to Ms. Pritchett, after the court’s

decision to transfer this case, she located an April 2016 email chain showing that

Mr. Malloy and Ms. Berg intended to be out of the office on the same day for three

days that month, which contradicts Mr. Malloy’s declaration statement that

throughout the last sixteen years, he and Ms. Berg were never scheduled to be out of

the office on the same day. (See Doc. 33-1, p. 10.) The problem with this argument

is that Ms. Pritchett has not shown that the newly discovered email chain was

unavailable to her at the time of the original briefing. “‘[N]ew evidence,’ for

reconsideration purposes, does not refer to evidence that a party obtains or submits

to the court after an adverse ruling.” Howard Hess Dental Labs. Inc. v. Dentsply

Int’l, Inc., 602 F.3d 237, 252 (3d Cir. 2010). “Rather, new evidence in this context

means evidence that a party could not earlier submit to the court because that

evidence was not previously available.” Id. While Ms. Pritchett avers that she



1
  Ms. Pritchett also seems to argue that the court should have found that Pennsylvania law governs
the employment agreement because she agreed to various contract amendments after she moved
to Pennsylvania. (Doc. 34, p. 10) Ms. Pritchett, however, provides no authority for this argument,
and in any event ignores that Mr. Malloy apparently agreed to the same amendments from Illinois,
making it curious how the amendments could tip the scales toward Pennsylvania law. Accordingly,
Ms. Pritchett has not shown that court’s choice of law analysis is erroneous, manifestly unjust, or
otherwise proper for certification.
                                                7
        Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 8 of 9




uncovered the email chain after the court’s transfer decision (Doc. 33-1, ¶ 10), there

is no reason to believe it was not always in her possession and it is therefore not

“new evidence” for purposes of reconsideration.

      Nor does the email chain demonstrate that the court’s transfer decision is

manifestly unjust or otherwise erroneous. Admittedly, Mr. Malloy’s statement that

he and Ms. Berg had never been scheduled to be out of the office on the same day is

contradicted by the subsequently-uncovered email chain showing that they were

both scheduled to be out for three days in April 2016. There is no indication,

however, that Mr. Malloy intentionally misled the court. More importantly, the email

chain supports the declaration statement’s underlying proposition that Mr. Malloy’s

and Ms. Berg’s simultaneous absence from the office would be extraordinary by

showing that when they were both absent in 2016, due at least in part to medical

reasons, Mr. Malloy had to fly someone in from Florida to run the office. (Id., p. 10.)

It should perhaps go without saying that, going forward, Mr. Malloy and defense

counsel should aim for more care in their representations to the court. The email

chain, however, does not show that reconsideration is necessary to correct a manifest

injustice and does not rise to the level of undermining the court’s conclusion that a

trial in this District would potentially interfere with ABC’s ability to operate and

support its employees. Accordingly, the newly discovered email chain does not

provide a basis for reconsideration or certification.


                                           8
         Case 1:19-cv-01493-SHR Document 36 Filed 08/28/20 Page 9 of 9




   IV.    CONCLUSION

      For the reasons outlined above, the court will deny Ms. Pritchett’s motion for

reconsideration and certification. An appropriate order shall follow.



                                              s/Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge


Dated: August 28, 2020




                                          9
